As filed with the Securities and Exchange Commission on September 23, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) [626-914-7383] Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2010 Item 1. Schedule of Investments. FundX Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.4% Class 1 & 2 Funds: 27.1%^ Driehaus Emerging Markets Growth Fund * $ FBR Small Cap Financial Investor Fund Fidelity Advisor Value Strategies Fund * Fidelity Leveraged Company Stock iShares Russell Microcap Index Fund iShares S&P SmallCap 600 Growth Index Fund JP Morgan Small Cap Value Select Fund Oppenheimer Developing Markets Fund Oppenheimer Global Opportunities Fund Rydex S&P Midcap 400 Pure Growth ETF SDPR S&P Emerging Markets Small Cap ETF Vanguard Small-Cap Value ETF Weitz Partners Value Fund * Wells Fargo Advantage Small Cap Value Fund Total Class 1 & 2 Funds (Cost $93,083,952) Class 3 Funds: 72.3%^ AllianceBernstein Small/Mid Cap Value Fund † Ariel Fund † Fairholme Fund Heartland Value Plus Fund iShares Dow Jones Select Dividend Index Fund iShares Russell MidCap Value Index Fund iShares S&P MidCap 400 Value Index Fund Matthews Asian Growth & Income Fund Oakmark Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged) † Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF Wells Fargo Advantage Discovery Fund * Yacktman Fund Total Class 3 Funds (Cost $220,217,137) TOTAL INVESTMENT COMPANIES (Cost $313,301,089) SHORT-TERM INVESTMENT: 0.2% AIM STIT - Treasury Portfolio, 0.0550% # TOTAL SHORT-TERM INVESTMENT (Cost $769,947) TOTAL INVESTMENTS: 99.6% (Cost $314,071,036) Other Assets in Excess of Liabilities: 0.4% NET ASSETS: 100.0% $ # Seven-day yield as of July 31, 2010. † A portion of this security is considered illiquid.As of July 31, 2010, the total market value of securities considered illiquid was $22,642,009or 6.7% of net assets. * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2010. Level 1 Level 2 Level 3 Investment Companies $ $ Short-Term Investments $ $ Total Investments in Securities $ $ FundX Aggressive Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 98.6% Class 1 & 2 Funds: 53.4%^ Delafield Fund $ Driehaus Emerging Markets Growth Fund * FBR Small Cap Financial Investor Fund Fidelity Advisor Industrials Fund Fidelity Advisor Value Strategies Fund * Fidelity Leveraged Company Stock iShares Russell Microcap Index Fund iShares S&P SmallCap 600 Growth Index Fund JP Morgan Small Cap Value Select Fund Oppenheimer Developing Markets Fund Oppenheimer Global Opportunities Fund Rydex S&P Midcap 400 Pure Growth ETF SDPR S&P Emerging Markets Small Cap ETF Vanguard Small-Cap Value ETF Weitz Partners Value Fund * Wells Fargo Advantage Small Cap Value Fund Total Class 1 & 2 Funds (Cost $53,002,397) Class 3 Funds: 45.2%^ AllianceBernstein Small/Mid Cap Value Fund Ariel Fund Fairholme Fund Heartland Value Plus Fund iShares Russell MidCap Value Index Fund Oakmark Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged) Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF Wells Fargo Advantage Discovery Fund * Yacktman Fund Total Class 3 Funds (Cost $40,004,423) TOTAL INVESTMENT COMPANIES (Cost $93,006,820) SHORT-TERM INVESTMENT: 0.1% AIM STIT - Treasury Portfolio, 0.0550% # TOTAL SHORT-TERM INVESTMENT Cost ($137,894) TOTAL INVESTMENTS: 98.7% Cost ($93,144,714) Other Assets in Excess of Liabilities: 1.3% NET ASSETS: 100.0% $ # Seven-day yield as of July 31, 2010. * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2010. Level 1 Level 2 Level 3 Investment Companies $ $ Short-Term Investments $ $ Total Investments in Securities $ $ FundX Conservative Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.8% Class 3 Funds: 60.9%^ AllianceBernstein Small/Mid Cap Value Fund $ Ariel Fund Calamos Growth Fund * Fairholme Fund Heartland Value Plus Fund iShares Dow Jones Select Dividend Index Fund iShares Russell MidCap Value Index Fund iShares S&P MidCap 400 Value Index Fund Matthews Asian Growth & Income Fund Oakmark Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged) Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF Yacktman Fund Total Class 3 Funds (Cost $33,832,903) Class 5 Funds: 38.9%^ Artio Total Return Bond Fund 45 Eaton Vance Floating Rate Fund iShares Barclays 1-3 Year Treasury Bond Fund * iShares Barclays 3-7 Year Treasury Bond Fund * Loomis Sayles Bond Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund PIMCO Foreign Bond Fund (US Dollar-Hedged) PIMCO Total Return Fund SPDR Barclays Capital High Yield ETF * Vanguard Total Bond Market ETF * Wells Fargo Ultra Short-Term Income Fund Western Asset Core Bond Fund Total Class 5 Funds (Cost $22,362,653) TOTAL INVESTMENT COMPANIES (Cost $56,195,556) TOTAL INVESTMENTS: 99.8% (Cost $56,195,556) Other Assets in Excess of Liabilities: 0.2% NET ASSETS: 100.0% $ * Non-income producing. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2010. Level 1 Level 2 Level 3 Investment Companies $ $ Total Investments in Securities $ $ FundX Flexible Income Fund SCHEDULE OF INVESTMENTS at July 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.2% Class 5 Funds: 99.2%^ Artio Total Return Bond Fund $ Federated Ultrashort Bond Fund FPA New Income Fund iShares Barclays 1-3 Year Treasury Bond Fund * iShares Barclays 3-7 Year Treasury Bond Fund * John Hancock Strategic Income Fund Loomis Sayles Bond Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund PIMCO Foreign Bond Fund (US Dollar-Hedged) PIMCO Total Return Fund SPDR Barclays Capital High Yield ETF * Vanguard Total Bond Market ETF * Weitz Short-Intermediate Income Fund Wells Fargo Ultra Short-Term Income Fund Western Asset Core Bond Fund Total Class 5 Funds (Cost $152,779,059) TOTAL INVESTMENT COMPANIES (Cost $152,779,059) SHORT-TERM INVESTMENT: 0.9% AIM STIT - Treasury Portfolio, 0.0550% # TOTAL SHORT-TERM INVESTMENT (Cost $1,444,066) TOTAL INVESTMENTS: 100.1% (Cost $154,223,125) Liabilities in Excess of Other Assets: (0.1%) NET ASSETS: 100.0% $ # Seven-day yield as of July 31, 2010. * Non-income producing. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2010. Level 1 Level 2 Level 3 Investment Companies $ $ Short-Term Investments $ 1,444,066 $ $ Total Investments in Securities $ $ FundX ETF Aggressive Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 96.3% Class 1 & 2 Funds: 58.4%^ iShares Cohen & Steers Realty Majors Index Fund $ iShares Morningstar Small Value Fund iShares S&P MidCap 400 Growth Fund iShares S&P SmallCap 600 Growth Index Fund iShares S&P Small Cap 600 Index Fund Market Vectors Gold Miners ETF PowerShares High Yield Equity Dividend Achievers Portfolio Rydex S&P Midcap 400 Pure Growth ETF SPDR Gold Trust ETF * SDPR S&P Emerging Markets Small Cap ETF Vanguard Emerging Markets ETF Vanguard REIT ETF Vanguard Small-Cap ETF Vanguard Small-Cap Value ETF Total Class 1 & 2 Funds (Cost $13,677,807) Class 3 Funds: 18.6%^ iShares Dow Jones Select Dividend Index Fund iShares Russell MidCap Value Index Fund iShares S&P MidCap 400 Index Fund SPDR S&P MidCap 400 ETF Total Class 3 Funds (Cost $4,541,784) Class 4 Funds: 3.8%^ PowerShares DB US Dollar Index Bullish Fund * Total Class 4 Funds (Cost $939,831) Class 5 Funds: 15.5%^ iShares Barclays 7-10 Year Treasury Bond Fund * iShares iBoxx $ Investment Grade Corporate Bond Fund * SPDR Barclays Capital High Yield ETF * Total Class 5 Funds (Cost $3,617,205) TOTAL INVESTMENT COMPANIES (Cost $22,776,627) SHORT-TERM INVESTMENT: 0.2% AIM STIT - Treasury Portfolio, 0.0550% # TOTAL SHORT-TERM INVESTMENT (Cost $48,064) TOTAL INVESTMENTS: 96.5% (Cost $22,824,691) Other Assets in Excess of Liabilities: 3.5% NET ASSETS: 100.0% $ # Seven-day yield as of July 31, 2010. * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market.These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2010. Level 1 Level 2 Level 3 Investment Companies $ $ Short-Term Investments $ $ Total Investments in Securities $ $ FundX ETF Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.8% Class 1 & 2 Funds: 15.7%^ iShares Cohen & Steers Realty Majors Index Fund $ iShares S&P MidCap 400 Growth Fund iShares S&P SmallCap 600 Growth Index Fund iShares S&P Small Cap 600 Index Fund Market Vectors Gold Miners ETF PowerShares High Yield Equity Dividend Achievers Portfolio SPDR Gold Trust ETF * SDPR S&P Emerging Markets Small Cap ETF Vanguard Emerging Markets ETF Vanguard REIT ETF Vanguard Small-Cap Value ETF Total Class 1 & 2 Funds (Cost $1,031,286) Class 3 Funds: 77.6%^ Claymore/Sabrient Insider Fund Claymore/Zacks Multi-Asset Income Fund iShares Dow Jones Select Dividend Index Fund iShares Russell MidCap Value Index Fund iShares S&P MidCap 400 Value Index Fund PowerShares FTSE RAFI U.S. 1000 Portfolio Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF Total Class 3 Funds (Cost $4,802,146) Class 4 Funds: 1.4%^ PowerShares DB US Dollar Index Bullish Fund * Total Class 4 Funds (Cost $96,042) Class 5 Funds: 5.1%^ iShares Barclays 7-10 Year Treasury Bond Fund * iShares iBoxx $ Investment Grade Corporate Bond Fund * SPDR Barclays Capital High Yield ETF * Total Class 5 Funds (Cost $333,638) TOTAL INVESTMENT COMPANIES (Cost $6,263,112) SHORT-TERM INVESTMENT: 0.3% AIM STIT - Treasury Portfolio, 0.0550% # TOTAL SHORT-TERM INVESTMENT (Cost $21,663) TOTAL INVESTMENTS: 100.1% (Cost $6,284,775) Liabilities in Excess of Other Assets: (0.1%) NET ASSETS: 100.0% $ # Seven-day yield as of July 31, 2010. * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be moe defensive than the other equity classes and usually have a history of lower volatility than the domestic stock market.These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2010. Level 1 Level 2 Level 3 Investment Companies $ $ Short-Term Investments $ $ Total Investments in Securities $ $ FundX Tactical Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 49.7% Class 1 & 2 Funds: 14.4%^ iShares Russell 2000 Index Fund ‡ $ Market Vectors Gold Miners ETF SPDR Gold Trust ETF * Total Class 1 & 2 Funds (Cost $4,663,565) Class 3 Funds: 35.3%^ AllianceBernstein Small/Mid Cap Value Fund Ariel Fund Oakmark Fund SPDR S&P MidCap 400 ETF ‡ Yacktman Fund Total Class 3 Funds (Cost $9,712,248) TOTAL INVESTMENT COMPANIES (Cost $14,375,813) Contracts (100 shares per contract) Value PURCHASED OPTIONS: 1.1% Call Options: 0.7% SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $110 * SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $111 * Total Call Options (Cost $246,507) Put Options: 0.4% SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $111 * Total Put Options (Cost $98,272) TOTAL PURCHASED OPTIONS (Cost $344,779) Shares Value SHORT-TERM INVESTMENTS: 50.8% AIM STIT - Treasury Portfolio, 0.0550% # US Treasury Bill, Maturity Date 8/12/10, 0.0015% US Treasury Bill, Maturity Date 8/26/10, 0.0016% US Treasury Bill, Maturity Date 9/2/10, 0.0015% US Treasury Bill, Maturity Date 9/16/10, 0.0016% US Treasury Bill, Maturity Date 12/16/10, 0.0015% TOTAL SHORT-TERM INVESTMENTS (Cost $15,667,536) TOTAL INVESTMENTS: 101.6% (Cost $30,388,128) Liabilities in Excess of Other Assets: (1.6%) NET ASSETS: 100.0% $ SCHEDULE OF CALL OPTIONS WRITTEN Contracts (100 shares per contract) Value Call Options: iShares Russell 2000 Index Fund, Expiration 8/21/10, Strike Price $62 $ iShares Russell 2000 Index Fund, Expiration 8/21/10, Strike Price $63 SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $111 SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $113 SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $114 SPDR S&P MidCap 400 ETF, Expiration 8/21/10, Strike Price $135 SPDR S&P MidCap 400 ETF, Expiration 8/21/10, Strike Price $137 SPDR S&P MidCap 400 ETF, Expiration 8/21/10, Strike Price $138 Total Call Options (Premiums received $380,040) Put Options: iShares Dow Jones Select Dividend Index Fund, Expiration 8/21/10, Strike Price $41 iShares Dow Jones Select Dividend Index Fund, Expiration 8/21/10, Strike Price $43 iShares Russell 2000 MidCap Value Index Fund, Expiration 8/21/10, Strike Price $35 SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $108 Total Put Options (Premiums received $112,133) TOTAL OPTIONS WRITTEN (Total Premiums received $492,173) $ # Seven-day yield as of July 31, 2010. ‡ Held in connection with open written call options. * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2010. Level 1 Level 2 Level 3 Investment Companies $ $ Purchased Options $ $ Short-Term Investments $ $ Total Investments in Securities $ $ Written Options $ $ FundX Tactical Total Return Fund SCHEDULE OF INVESTMENTS at July 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 66.9% Class 1 & 2 Funds: 7.6%^ iShares Russell 2000 Index Fund ‡ $ Market Vectors Gold Miners ETF SPDR Gold Trust ETF * Total Class 1 & 2 Funds (Cost $443,232) Class 3 Funds: 15.2%^ AllianceBernstein Small/Mid Cap Value Fund Ariel Fund Fairholme Fund SPDR S&P MidCap 400 ETF ‡ Total Class 3 Funds (Cost $791,393) Class 5 Funds: 44.1%^ Artio Total Return Bond Fund 8 Eaton Vance Floating Rate Fund 72 FPA New Income Fund iShares Barclays 1-3 Year Treasury Bond Fund * iShares Barclays 3-7 Year Treasury Bond Fund * John Hancock Strategic Income Fund Loomis Sayles Bond Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund PIMCO Foreign Bond Fund (US Dollar-Hedged) PIMCO Total Return Fund SPDR Barclays Capital High Yield ETF * Vanguard Total Bond Market ETF * Western Asset Core Bond Fund Total Class 5 Funds (Cost $2,339,618) TOTAL INVESTMENT COMPANIES (Cost $3,574,243) Contracts (100 shares per contract) Value PURCHASED OPTIONS: 0.3% Call Options: 0.2% 30 SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $110 * 30 SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $111 * Total Call Options (Cost $14,790) Put Options: 0.1% 30 SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $111 * Total Put Options (Cost $5,896) TOTAL PURCHASED OPTIONS (Cost $20,686) Shares Value SHORT-TERM INVESTMENTS: 33.4% AIM STIT - Treasury Portfolio, 0.0550% # US Treasury Bill, Maturity Date 8/26/10, 0.0016% US Treasury Bill, Maturity Date 9/2/10, 0.0015% US Treasury Bill, Maturity Date 9/16/10, 0.0016% US Treasury Bill, Maturity Date 12/16/10, 0.0015% TOTAL SHORT-TERM INVESTMENTS (Cost $1,878,142) TOTAL INVESTMENTS: 100.6% (Cost $5,473,071) Liabilities in Excess of Other Assets: (0.6%) NET ASSETS: 100.0% $ SCHEDULE OF OPTIONS WRITTEN Contracts (100 shares per contract) Value Call Options 30 iShares Russell 2000 Index Fund, Expiration 8/21/10, Strike Price $62 $ 10 iShares Russell 2000 Index Fund, Expiration 8/21/10, Strike Price $63 15 SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $111 15 SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $113 30 SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $114 10 SPDR S&P MidCap 400 ETF, Expiration 8/21/10, Strike Price $135 20 SPDR S&P MidCap 400 ETF, Expiration 8/21/10, Strike Price $137 5 SPDR S&P MidCap 400 ETF, Expiration 8/21/10, Strike Price $138 Total Call Options (Premiums received $29,093) Put Options 15 iShares Dow Jones Select Dividend Index Fund, Expiration 8/21/10, Strike Price $41 20 iShares Dow Jones Select Dividend Index Fund, Expiration 8/21/10, Strike Price $43 15 iShares Russell 2000 MidCap Value Index Fund, Expiration 8/21/10, Strike Price $35 30 SPDR S&P 500 ETF, Expiration 8/21/10, Strike Price $108 Total Put Options (Premiums received $6,157) TOTAL OPTIONS WRITTEN (Total Premiums received $35,250) $ # Seven-day yield as of July 31, 2010. ‡ Held in connection with open written call options. * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies.Class 1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at July 31, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2010. Level 1 Level 2 Level 3 Investment Companies $ $ Purchased Options $ $ Short-Term Investments $ $ Total Investments in Securities $ $ Written Options $ $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2 (a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title/s/ Robert M. Slotky Robert M. Slotky, President Date9/16/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky, President Date 9/16/2010 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date 9/14/2010 · Print the name and title of each signing officer under his or her signature. FundX Upgrader Funds 7.31.10 N-Q
